Exhibit 10.38

Execution Version

This Separation Agreement must be executed and delivered to the attention of
Eric Stern, VP, Compensation and Benefits, Actavis, Inc. 400 Interpace Parkway,
Parsippany, NJ 07054 by March 24, 2015.

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into between David Buchen
(“Executive”) and Actavis, Inc. (“Actavis” or the “Company”) as of March 21,
2015.

In consideration of the mutual covenants and agreements hereinafter set forth,
and intending to be legally bound, the parties agree as follows:

1. Termination of Employment. Executive hereby acknowledges the termination of
his employment with the Company effective as of the close of business on May 1,
2015 (the “Termination Date”). Executive will not be required to, and will not
in fact, render any services on behalf of the Company after the Termination
Date. After the Termination Date, Executive will cease to be an employee of the
Company and will not be eligible to receive any salary or benefits of
employment, except as described in this Agreement.

2. Severance Pay and Benefits. In consideration for, subject to and conditioned
on (a) Executive’s execution of this Agreement and compliance with its terms and
conditions, and (b) Executive’s execution on or within twenty-one (21) days
following the Termination Date and Executive’s non-revocation thereof of the
Waiver and Release of Claims set forth in Attachment A (the “Release”),
Executive is eligible to receive the severance pay and benefits (the “Payment”)
being offered pursuant to that certain Retention Agreement entered into as of
May 19, 2014 between Executive and the Company (“Retention Agreement”) and the
Key Employee Agreement entered into as of February 28, 2000, between Executive
and Actavis (f/k/a Watson Pharmaceuticals, Inc.) (“Key Employee Agreement”), as
amended from time to time, as follows:

 

  •   a severance payment equal to the sum of: (i) two times Executive’s base
salary as in effect on June 30, 2014 ($1,207,500.00); (ii) two times Executive’s
2014 performance year bonus ($1,552,500.00); and (iii) Executive’s target,
prorated 2015 Annual Incentive Plan Bonus (“AIP Bonus”) ($191,666.67), in an
amount totaling, $2,951,666.67, minus applicable tax withholdings, to be paid in
a lump sum within thirty (30) days following the Release becoming irrevocable
pursuant to its terms and conditions;

 

  •   continued group health insurance benefits for Executive and Executive’s
eligible dependents for twenty-four (24) months under COBRA at active employee
rates, as may be adjusted from time to time;

 

  •   outplacement services for twelve (12) months with a nationally recognized
service selected by the Company; and

Additionally, in consideration for, subject to and conditioned on
(a) Executive’s execution of this Agreement and compliance with its terms and
conditions, and (b) Executive’s execution of the Release on or within twenty-one
(21) days following the Termination Date and Executive’s non-revocation thereof,
Executive will be entitled to the following:

 

  •   continued vesting for twenty-four (24) months of certain outstanding
restricted share units granted on May 8, 2014 and time-vested restricted share
units granted on July 1, 2014, in accordance with the terms of those grants;

 

Page 1



--------------------------------------------------------------------------------

  •   a cash payment of $2,500,000.00, minus applicable tax withholdings, which
represents fifty (50) percent of the Executive’s target Merger Success Award
granted on July 1, 2014, to be paid in a lump sum within thirty (30) days
following the Release becoming irrevocable pursuant to its terms and conditions;
and

 

  •   certain relocation benefits as set forth on Attachment B of this
Agreement.

Executive will receive an AIP Bonus for 2014, based on company and individual
performance, which will be paid during the Company’s regular AIP Bonus payout
schedule. Additionally, Executive’s July 1, 2014 performance share unit grant
will vest and become payable to Executive in accordance with the terms of that
grant.

Except if Executive’s employment is terminated by the Company without Cause (as
defined in the Retention Agreement) prior to the Termination Date, Executive
acknowledges that in order to receive the payments and benefits specified under
this paragraph (including, without limitation, the Payment), Executive must be
employed on an active, full-time, exclusive basis by the Company through the
Termination Date.

In addition, if Executive’s employment is terminated by reason of Executive’s
death prior to the Termination Date, Executive shall be entitled to:

 

  •   continued vesting for twenty-four (24) months of certain outstanding
restricted share units granted on May 8, 2014 and time-vested restricted share
units granted on July 1,2014; and

 

  •   a cash payment of $2,500,000.00, minus applicable tax withholdings, which
represents fifty (50) percent of the Executive’s target Merger Success Award
granted on July 1, 2014, to be paid in a lump sum within thirty (30) days
following the Termination Date.

3. Return of Property and Confidentiality of this Agreement. Executive
represents and covenants that on or prior to the Termination Date, Executive
will return to the Company all Company property, including, but not limited to,
all equipment, vehicles, product samples, computers, pass codes, keys, swipe
cards, credit cards, documents, or other materials, in whatever form or format
that Executive received, prepared, or helped prepare; provided, however, that,
following the Termination Date, Executive shall be permitted to retain, at his
sole cost and expense, his Company provided laptop, ipad and iphone, subject, in
all cases, to Executive’s compliance with his obligations not to disclose or
retain any proprietary or confidential information (whether pursuant to any
written agreement, Company policy or applicable law, including, without
limitation, the applicable provisions of the Company’s Code of Conduct, the
Agreement, the Invention Agreement and the Confidentiality Agreement), provided,
further, that upon the expiration, cancellation or termination of the Consulting
Agreement by and between Executive and Actavis plc in accordance with its terms,
Executive shall promptly return his Company provided laptop to the Company.
Executive represents and covenants that Executive will not retain, whether in
hard copy or electronic form, any copies, duplicates, reproductions, computer
disks, or excerpts thereof, of the Company’s or any of its customers’ documents.
Further, Executive agrees that except for Executive’s attorneys, accountants,
spouse, and any government agencies, Executive will keep this Agreement and its
terms confidential and will not reveal its contents to anyone, unless otherwise
required or authorized by law.

 

Page 2



--------------------------------------------------------------------------------

4. Resignation from Directorships and Company Positions. Effective as of the
Termination Date, Executive agrees to and hereby does resign from any and all
offices and directorships with the Company and all of its direct and indirect
subsidiaries and affiliates, and agrees to execute all documents reasonably
requested by the Company to effectuate such resignations.

5. Cooperation. Executive agrees to fully cooperate with all reasonable requests
from the Company or its attorneys for information or assistance in any lawsuit
or investigation involving the Company. Executive further agrees to cooperate
with reasonable requests for information relating to projects, assignments, or
functions about which Executive possesses knowledge as a result of Executive’s
employment. Executive agrees that upon receipt of any subpoena relating in any
way to the Company, and/or receipt of any contact from a government agent
relating in any way to the Company, Executive will immediately notify the
Company’s Chief Legal Officer and will fax, e-mail or hand deliver a copy of the
subpoena to the Chief Legal Officer within forty-eight (48) hours of service
upon Executive and prior to responding, testifying or providing documents or
information in response to the subpoena. Executive shall be reimbursed for
reasonable expenses incurred by Executive in providing cooperation under this
paragraph (e.g., travel, lodging, and meal expenses), provided that Executive
provides appropriate invoices and/or receipts for any such expenses. The Company
shall have the right, but not the obligation, to appoint counsel to represent
the Executive in connection with providing cooperation under this paragraph, and
the fees and expenses of such counsel shall be at the sole expense of the
Company. The obligations of Executive pursuant to this Section 5 shall apply at
all times, including, without limitation, following the Termination Date.

6. Non-Disparagement. Prior to and following the Termination Date, Executive
agrees not to, at any time, take any action through any medium or in any forum,
to directly or indirectly disparage or otherwise bring into question or
disrepute the employees, products, business reputation, abilities, or
capabilities of any of the Releasees. This provision includes, without
limitation, email, any electronic media, and any postings to the Internet.
Notwithstanding the foregoing, it shall not be a breach of this paragraph for
Executive to comply with the lawful orders or processes of the court, including
the obligation to testify truthfully in any legal proceeding. Additionally, this
paragraph does not apply to communications with government agencies and/or the
Company.

7. Governing Law; Dispute Arising out of this Agreement. Except to the extent
governed by federal law, this Agreement shall be governed by and construed under
the laws of the State of New Jersey, without reference to New Jersey’s choice of
law principles. Any dispute or controversy arising out of or related to this
Agreement shall be resolved exclusively by final and binding arbitration to be
held in the state and county where Executive principally worked immediately
prior to Executive’s termination. To the extent not inconsistent with the laws
of the State of New Jersey, such arbitrations shall be conducted pursuant to the
Rules for Arbitration of Employment Disputes of the American Arbitration
Association, and the parties agree that each side shall initially bear their own
costs and fees, but that the arbitrator may award reasonable costs and
attorney’s fees to the prevailing party.

 

Page 3



--------------------------------------------------------------------------------

8. Entire Agreement; Continuing Validity of Certain Existing Agreements and
Confidentiality and Non-Solicitation Obligations. This Agreement and the Release
contains and constitutes the entire understanding and agreement of the parties
with respect to the subject matter of this Agreement; provided, however, that
Executive acknowledges and affirms that Executive shall remain bound by the
applicable provisions of the Company’s Code of Conduct, and any Employee
Proprietary Information and Invention Agreement (“Invention Agreement”) or other
confidentiality agreement (“Confidentiality Agreement”) which Executive signed
in connection with Executive’s employment. Executive is reminded of the
obligation for a period of one (1) year following Executive’s Termination Date,
not to directly or indirectly, solicit for employment (or cause or seek to cause
to leave the employment of the Company) any employee of the Company. Further, in
the event that Executive and any of the Company entities are parties to a
previously-executed written employment agreement (“Employment Agreement”), and
to the extent the terms of that Employment Agreement do not conflict with the
terms of this Agreement and survive termination of Executive’s employment, those
terms of the Employment Agreement shall continue in full force and effect. Apart
from such continuing terms of any pre-existing Invention Agreement,
Confidentiality Agreement, or Employment Agreement, this Agreement supersedes
and cancels all previous agreements that may have been made in connection with
Executive’s employment with the Company, including without limitation, the Key
Employee Agreement and the Retention Agreement.

9. Severability and Modifications. The provisions of this Agreement are
severable and if any part is found to be unenforceable the other portions shall
remain fully valid and enforceable. However, if any provision set forth in the
Release is held to be invalid, illegal, void and/or unenforceable by a court of
competent jurisdiction, Executive agrees immediately to duly execute and deliver
to the Company a release and waiver that is legal and enforceable to the fullest
extent of the law and consistent with the intent of the parties. This Agreement
may not be released, discharged, abandoned, supplemented, changed or modified in
any manner, orally or otherwise, except by an instrument in writing of
concurrent or subsequent date signed by Executive and a duly authorized officer
of Actavis. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right that Executive or the Company may have under this Agreement shall not be
deemed a waiver of such provision or right or any other provision or right under
this Agreement.

10. Construction of Agreement. The parties agree that there shall be no
presumption that any ambiguity in this Agreement is to be construed against the
drafter.

11. Section 409A. All amounts payable under this Agreement are intended to
comply with the “short term deferral” exception from Section 409A of the
Internal Revenue Code (“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4)
(or any successor provision) or the “separation pay plan” exception specified in
Treas. Reg. § 1.409A-1(b)(9) (or any successor provision), or both of them, to
the maximum extent possible, and shall be interpreted in a manner consistent
with the applicable exceptions. Notwithstanding the foregoing, to the extent
that any amounts payable in accordance with this Agreement are subject to
Section 409A, this Agreement shall be interpreted and administered in such a way
as to comply with Section 409A to the maximum extent possible. Each installment
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of applying Section 409A. “Termination of
employment” or words of similar import, as used in this Agreement shall mean,
with respect to any payments subject to Section 409A, the Executive’s
“separation from service” as defined by Section 409A. Nothing in this Agreement
shall be construed as a guarantee of any particular tax treatment to the
Executive. The Executive shall be solely responsible for the tax consequences
with respect to all amounts payable under this Agreement, and in no event shall
the Company have any responsibility or liability if this Agreement does not meet
any applicable requirements of Code section 409A.

[remainder of this page has been left blank intentionally]

 

Page 4



--------------------------------------------------------------------------------

DAVID BUCHEN ACTAVIS, INC. By: /s/ David Buchen By: /s/ Karen L. Ling
Print Name: David Buchen Print Name: Karen L. Ling Date: March 22, 2015 Date:
March 21, 2015

 

Page 5



--------------------------------------------------------------------------------

ATTACHMENT A

WAIVER AND RELEASE OF CLAIMS

(DO NOT SIGN UNTIL ON OR AFTER THE TERMINATION DATE)

This Waiver and Release of Claims (“Release”) is hereby made between David
Buchen (“Executive”) and Actavis, Inc. (“Company”).

I. RECITALS

WHEREAS, Executive and the Company have entered into a separation agreement
dated March [●], 2015 (the “Agreement”), pursuant to which Executive is eligible
to receive severance and certain benefits (the “Severance Benefits”), subject to
and conditioned upon his execution of a general release.

WHEREAS, Executive and the Company desire to enter into this Release, in
satisfaction of such condition under the Agreement.

II. TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration contained herein, the parties hereby agree as follows:

1. Separation. Executive’s employment with the Company ended effective May 1,
2015 (the “Termination Date”). The Company and Executive agree that such
separation entitles Executive to receive the Severance Benefits subject to his
execution and non-revocation of this Release, as provided under the Agreement.

2. Release of Claims. Executive, on behalf of Executive and Executive’s
representatives, successors and assigns, completely releases and forever
discharges the Company, and its predecessors, successors and assigns, parent,
divisions, subsidiaries, affiliated companies, including without limitation
Actavis plc and the Company (together with Actavis plc, “Actavis”), third party
manufacturers, or insurers, and any other entity directly or indirectly
controlled by them, and their current and former officers, directors, agents,
employees, representatives, attorneys, both individually and in their
professional capacities, successors and assigns of all of the foregoing, past
and present, and the various Actavis benefit plans, committees, trustees,
fiduciaries, and trusts (hereinafter all collectively referred to as the
“Releasees”) from any and all claims, rights, demands, actions, obligations,
liens, costs, expenses, orders, judgments, attorneys’ fees and causes of action,
of whatever kind or nature, arising on or prior to the date Executive signs this
Release, which Executive may now have, or has ever had, against any Releasee
arising from or in any way connected with the employment relationship between
Executive and the Company or any of its affiliates, or any acts or omissions
occurring during the employment relationship or the termination thereof and at
any time after the termination of employment up to and including the date on
which Executive signs this Release. Without limiting the foregoing, the above
Release includes, but is not limited to, all “wrongful discharge,”
“whistleblower” and discrimination claims; all claims relating to any contracts
of employment, express or implied; any claims for defamation, misrepresentation
or negligence; any claim for monies or severance pay; any tort claim of any
nature, including claims for alleged infliction of emotional distress; any claim
under any laws or regulations relating to employment matters including, but not

 

Attachment A – Page 1



--------------------------------------------------------------------------------

limited to the following, as amended: (1) Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000(e) et seq.; (2) the Age Discrimination in Employment Act,
as amended, 29 U.S.C. § 621 et seq. (the “ADEA”); (3) Section 1981 of the Civil
Rights Act of 1866, 42 U.S.C. § 1981; (4) the Equal Pay Act of 1963, 29 U.S.C. §
206; (5) Executive Order 11141; (6) Section 503 of the Rehabilitation Act of
1973, 29 U.S.C. § 701, et seq.; (7) the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq.; (8) the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001, et seq. (except for any vested benefits
under any tax qualified benefit plan); (9) the Immigration Reform and Control
Act, 8 U.S.C. §101 et seq.; (10) the Workers Adjustment and Retraining
Notification Act, 29 U.S.C. §2101, et seq.; (11) the Fair Credit Reporting Act,
15 U.S.C. § 1681, et seq.; (12) The Sarbanes-Oxley Act of 2002, to the extent
permitted by law; (13) Section 885 of the American Jobs Creation Act of 2004 and
any applicable guidance thereunder (Internal Revenue Code Section 409A);
(14) the Family and Medical Leave Act; (15) the New Jersey Conscientious
Employee Protection Act; and any other federal, state or local law, rule,
regulation, or ordinance; any public policy, contract, tort, or common law; or
any claims for vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or any basis for recovering costs, fees, or other expenses including
attorneys’ fees incurred in these matters, but not including any claim (a) to
enforce the terms of this Release or the Agreement, (b) any claims relating to
accrued benefits earned and vested as of the Termination Date under an employee
benefit plan maintained by any Releasee, or (c) Executive’s rights to
indemnification under any written indemnification agreement by and between
Executive and any Releasee, the Company’s by-laws or certificate of
incorporation or under any policy of insurance carried by any Releasee or
existing under applicable law.

Executive hereby warrants and represents that Executive shall not seek nor be
entitled to recover from any of the Releasees for any claim released herein.
Executive further represents and warrants that Executive is not a party to any
proceedings currently pending before any federal, state or local court or agency
asserting any claims against any of the Releasees. Executive further represents
and warrants that Executive has disclosed all information known to Executive,
concerning any wrongful conduct by any of the Releasees, including but not
limited to any violation of any federal, state or local law or regulation, and
any breach of contract.

3. Covenant Not to Sue. Except as may be necessary to enforce the Agreement or
this Release, and to the fullest extent permitted by law, Executive agrees not
to permit, authorize, initiate, join or continue any lawsuit, complaints,
grievances, arbitrations or proceedings, whether as a named plaintiff, class
member, collective action plaintiff or opt-in, or otherwise (collectively,
“Proceedings”), against Releasees based in whole or in part on any claim covered
by this Release. Executive is not prohibited from initiating a proceeding before
a state or federal anti-discrimination agency, but Executive does hereby waive
any right he may have to benefit in any manner from any relief (whether
monetary, equitable, or otherwise) arising out of any past, present or future
proceeding before a state or federal anti-discrimination agency.

4. EEOC Matters. Nothing in this Release shall be interpreted or applied to
affect or limit Executive’s otherwise lawful right to bring an administrative
charge with the U.S. Equal Employment Opportunity Commission (“EEOC”) or other
federal, state, or local administrative agency, or to testify, assist, or
participate in any investigation, hearing, or proceeding conducted by the EEOC
or other federal, state, or local administrative agency. Executive agrees that
Executive has released the Releasees from any and all liability from the laws,
statutes, and common law listed above. As such, the Company may assert its
rights under the Release of

 

Attachment A – Page 2



--------------------------------------------------------------------------------

Claims in this Release as a defense to any administrative, judicial or other
proceeding or lawsuit filed against the Releasees. Further, Executive is not and
will not be entitled to any monetary relief resulting from any proceeding
brought by Executive or the EEOC or any other person or entity on Executive’s
behalf, including but not limited to any federal, state, or local agency.

The parties also acknowledge that nothing in this Release shall be interpreted
or applied in a manner that affects or limits Executive’s otherwise lawful
ability to challenge, under the Older Workers Benefit Protection Act (“OWBPA”)
(29 U.S.C. §626), the knowing and voluntary nature of his release of any age
claims against the Releasees before a court, the EEOC, or any other federal,
state, or local agency.

5. Release of Claims under the ADEA, Right to Review and Revoke. As required
under OWPBA, Executive expressly acknowledges and agrees that this Release
includes a waiver and release of all claims which Executive has or may have
under the ADEA. The following terms and conditions apply to and are part of the
waiver and release of ADEA claims under this Release:

(a) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which Executive
signs this Release.

(b) Executive is hereby advised to consult a lawyer before signing this Release.
Executive is granted twenty-one (21) days after Executive is presented with this
Release to decide whether or not to sign this Release. If Executive signs this
Release before the expiration of the twenty-one (21) day period, he waives the
balance of that period.

(c) Executive will have the right to revoke the waiver and release of claims
under the ADEA for a period of seven (7) days after signing this Release, and
this Release shall not become effective or enforceable unless and until this
revocation period has expired without revocation by Executive.

(d) Any revocation by Executive must be in writing and received by Eric Stern,
VP, Compensation and Benefits, Actavis, Inc., 400 Interpace Parkway, Parsippany,
New Jersey, 07054 on or before the seventh (7th) day after this Release is
executed by Executive. Executive hereby acknowledges and agrees that Executive
is knowingly and voluntarily waiving and releasing Executive’s rights and claims
only in exchange for consideration (something of value) in addition to anything
of value to which Executive is already entitled.

6. Review Period Not Extended by Changes. Executive agrees that any
modifications made to this Release, material or otherwise, do not restart or
affect in any manner the original 21-day consideration period.

7. Non-Admission. The parties agree that neither the Release nor the furnishing
of the consideration for the Release shall be deemed or construed at any time
for any purpose as an admission by Releasees of wrongdoing or evidence of any
liability or unlawful conduct of any kind.

 

Attachment A – Page 3



--------------------------------------------------------------------------------

Return of Property and Confidentiality of this Release. Executive represents
that as of the Termination Date, Executive has returned to the Company all
Company property, including, but not limited to, all equipment, vehicles,
product samples, computers, pass codes, keys, swipe cards, credit cards,
documents, or other materials, in whatever form or format that Executive
received, prepared, or helped prepare; provided, however, that, following the
Termination Date, Executive shall be permitted to retain, at his sole cost and
expense, his Company provided laptop, ipad and iphone, subject, in all cases, to
Executive’s compliance with his obligations not to disclose or retain any
confidential information (whether pursuant to any written agreement, Company
policy or applicable law, including, without limitation, the applicable
provisions of the Company’s Code of Conduct, the Agreement, the Invention
Agreement and the Confidentiality Agreement), provided, further, that upon the
expiration, cancellation or termination of the Consulting Agreement by and
between Executive and Actavis plc in accordance with its terms, Executive shall
promptly return his Company provided laptop to the Company. Executive represents
that Executive has not retained, whether in hard copy or electronic form, any
copies, duplicates, reproductions, computer disks, or excerpts thereof, of the
Company’s or any of its customers’ documents. Further, Executive agrees that
except for Executive’s attorneys, accountants, spouse, and any government
agencies, Executive will keep this Release and its terms confidential and will
not reveal its contents to anyone, unless otherwise required or authorized by
law.

8. Choice of Law, Interpretation and Severability. Executive and the Company
agree that this Release shall be governed by New Jersey law and may be modified
by the Company, from time to time, to reflect any applicable changes in New
Jersey law. Executive and the Company agree that this Release shall not be
construed against any party on account of authorship and, if a court finds any
part of this Release to be illegal or invalid, the illegal or invalid portion of
the Release shall be severed and the rest of the Release will be enforceable.

9. Execution. This Release may be executed in two or more facsimiled
counterparts, each of which shall be equivalent to an original, but which
collectively shall constitute one Release.

10. Entire Release. Except as otherwise set forth herein, the terms contained in
this Release and the Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements relating thereto whether written or oral.

 

AGREED TO AND ACCEPTED BY:

 

David Buchen

ACTAVIS, INC.         Date:   Name:   Title:  

 

Attachment A – Page 4



--------------------------------------------------------------------------------

LOGO [g912920g73o56.jpg] Attachment B

U.S. RELOCATION SUPPORT

 

Household Goods Shipment

•    Packing, loading, transporting, and insuring

 

•    Customary crating

 

•    Appliance services

 

•    Two automobiles, if over 500 miles

 

•    No bulky articles

 

•    90 days of storage, if needed

En Route Trip

•    Coach airfare

Departure Home Sale Assistance
(current homeowners only)

•    Customary seller non-recurring closing costs

Destination Home Purchase Assistance
(current homeowners only)

•    Customary buyer non-recurring closing costs (no points/pre-paids)

 

•    Maximum of 3% of the purchase price (includes 1% for loan origination fee)

Tax Gross-Up Benefit

•    Equalization